Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amended claims filed 2/18/21 are acknowledged; claims 34-54 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34-37, 40-46, and 48-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahan et al. (US 5634962).
CLAIM 34:  Trahan discloses a method for removing an unwanted volatile compound from a heap of soil.  The method comprises the steps of: a) placing said heap of said soil (46) into a treatment cell (T) adapted for receiving said heap of soil (Fig. 1), wherein said treatment cell is rigid and heat-resistant ( see col. 4, lines 34-61 describing a typical tank that is rigid and designed to hold hot substances).  The tank iso adapted for operation at a negative pressure (col. 4, lines 34-61.  b) circulating under negative pressure conditions a volume of heated air through the heap of soil placed into the treatment cell in order to create a vacuum of at least 500 mm Hg on top of said heap of soil and to gradually increase the temperature of the heap of soil until it reaches a temperature sufficient to allow 
Trahan fails to disclose the tank is adapted for operation at a temperature of at least 150°C.
Instead Trahan discloses operating the system at high temperatures of at least 124 F (see col. 8, lines 42-45).
It would have been obvious to one of ordinary skill in the art to adapt the tank to function at higher temps as claimed as an optimization through routine experimentation.  Trahan teaches the temperature is needed to turn the containment into a vapor to be removed.  Therefore, the temperature is a results effective variable that one of ordinary skill in the art at the time of filing would optimize.
CLAIM 35:  Step (f) comprises cooling and condensing into liquid vapor unwanted compounds contained in the collected heated air (in the scrubber).
CLAIM 36:  Steps (b) to (f) are repeated until said heap of soil is relatively exempt from said volatile compound (see recirculation).
CLAIM 37:  Trahan fails to disclose steps (b) to (f) are repeated until humidity in the soil is about 1% to about 3% (Nelson teaches to remove all the humidity, which would require the humidity to be reduced to the given range at some point).
Trahan discloses controlling the amount of water in the system (see water level discussion in col. 5, lines 28-57).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to limit the water to the claimed range as Trahan teaches the amount of water is a results effective variable and it would be a matter of routine experimentation to optimize the water amount to maximize the amount of hydrocarbons removed.
CLAIM 40:  Said heap of soil comprises contaminated soil (specifically ethylene dichloride).
CLAIM 41:  The volatile compound is a hydrocarbon contaminant (leftovers in oil storage tank).
CLAIM 42:  The hydrocarbon contaminant is oils (leftover in oil storage tank).
CLAIM 43:   Trahan fails to disclose the treatment cell is adapted for operation at a negative pressure reaching at least 700 mm Hg (700 Torr).
Trahan teaches a range of pressure to -2 psig.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to the lower pressure as claimed as Trahan teaches the amount of pressure  is a results effective variable and it would be a matter of routine experimentation to optimize the pressure to maximize the amount of hydrocarbons removed.
CLAIM 44:  The air is circulated and re-circulated in a closed loop mode in order to minimize leaks of air and contaminants into the environment (see recirculation elements discussed above).
CLAIM 45:  The treatment cell comprises: an openable and reclosable rigid and heat-resistant enclosure adapted for receiving said heap of soil (tank T).  The enclosure is adapted for operation at a temperature of at least 150°C (see above), and is adapted for operation at a negative pressure reaching at least 700 mm Hg (700 Torr) (see above).  An air intake and an air exhaust (see connections in Fig. 1) are operatively connected to said enclosure.  The air intake and the air exhaust being configured and positioned to input and output the hot air, respectively, under the negative pressure conditions (see steps above).  The air exhaust comprises a plurality of perforated collection pipes configured to spread over an upper portion of the enclosure and above the soil when the soil is placed in the enclosure, 
CLAIMS 46 and 48-54:  These methods are restatements of various claims discussed above.  The steps are disclosed by Nelson as described above.
Claim 38, 39, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahan in view of Fristad et al (US 5494649).
Trahan discloses the elements of claims 34 and 46 as discussed above.
Trahan fails to disclose the step  of removing from the heap of soil fine particles comprising heavy metals (claims 38 and 47) or wherein removing said fine particles comprises passing the heap of soil through screening means (claim 39).
Fristad discloses a method of soil remediation (see Abstract).
Fristad discloses screening out heavy metals from a soil (see col. 12, line 38 – col. 13, line 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Nelson to include the screening step of Fristad as described in the claims as a combination of known prior art steps in which both remediation methods would still function to remove the designed contaminate and one of ordinary skill in the art would predict that the resulting soil would have the heavy metals and hydrocarbons removed.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 12/23/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that the previously cited art could not generate a negative pressure by utilizing blower.  Trahan explicitly teaches “Depending upon the size capacity of the blower, a vacuum can be drawn on the tank to the extent of several inches of water with the preferred amount being about -1 psig.” (col. 4, lines 46-49).  Thus, the use of a blower to generate a negative pressure is known in the art and is a feasible engineering concept.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional decontamination means are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679